Name: Council Regulation (EEC) No 1029/81 of 9 April 1981 amending Regulations (EEC) No 1767/77, (EEC) No 828/78 and (EEC) No 938/79 and Regulations (EEC) No 1769/77 and (EEC) No 831/78 on the supply of skimmed-milk powder and milk fats, respectively, to certain developing countries and specialized bodies under the annual food-aid programmes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 81 Official Journal of the European Communities No L 105/5 COUNCIL REGULATION (EEC) No 1029/81 of 9 April 1981 amending Regulations (EEC) No 1767/77 , (EEC) No 828/78 and (EEC) No 938/79 and Regulations (EEC) No 1769/77 and (EEC) No 831 /78 on the supply of skimmed-milk powder and milk fats , respectively, to certain developing coun ­ tries and specialized bodies under the annual food-aid programmes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and 550 tonnes to Yemen PDR ; whereas, with the exception of 450 tonnes supplied to Guinea under the 1977 programme, it has not been possible to deliver the abovementioned quantities, which should be returned to the relevant programme reserves ; Whereas the WFP has requested food aid in the form of skimmed-milk powder ; whereas, in view of that organization 's needs, the Community should provide an additional amount of 15 489 tonnes of skimmed ­ milk powder as food aid ; whereas this total should be obtained from the reserves of these programmes ; Whereas, furthermore, Regulation (EEC) No 938/79 provided for a reserve, of which 1 500 tonnes were allocated by Regulation (EEC) No 2959/79 ( 12) to the WFP as emergency food aid for the people of Cambodia ; whereas the WFP later made it known that this quantity should be sent to Somalia ; Whereas the Annexes to the said Regulations should be amended accordingly, Having regard to Regulations (EEC) No 1766/77 ( ! ), (EEC) No 827/78 (2) and (EEC) No 937/79 (&gt;) laying down general rules for the supply of skimmed-milk powder to certain developing countries and special ­ ized bodies under the 1977, 1978 and 1979 food-aid programmes, and to Regulations (EEC) No 1768 /77 (4), (EEC) No 830/78 (5) and (EEC) No 939/79 (6) laying down general rules for the supply of milk fats to certain developing countries and special ­ ized bodies under the 1977, 1978 and 1979 food-aid programmes, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 Whereas Regulation (EEC) No 1767/77 (7) allocated 900 tonnes of skimmed-milk powder to Guinea and 650 tonnes to Yemen PDR ; whereas Regulation (EEC) No 828 /78 (8) allocated 600 tonnes of skimmed ­ milk powder to Antigua, 50 tonnes to the Congo, 2 325 tonnes to Sudan and 3 000 tonnes to Yemen PDR ; whereas Regulation (EEC) No 938/79 (9) allo ­ cated 700 tonnes of skimmed-milk powder to Mauri ­ tius, 600 tonnes to Guinea Bissau and 15 000 tonnes to Vietnam ; whereas Regulation (EEC) No 1769/77 ( 10) allocated 700 tonnes of butteroil to Yemen PDR ; whereas Regulation (EEC) No 831 /78 ( n) allocated 50 tonnes of butteroil to Congo The Annexes to Regulations (EEC) No 1767/77, (EEC) No 828 /78 , (EEC) No 938 /79 , (EEC) No 1769/77 and (EEC) No 831 /78 are hereby amended as shown in the Annex . (') OJ No L 192, 30 . 7 . 1977, p . 1 . 2) OJ No L 11 5 , 27 . 4 . 1 978 , p . 1 . Article 2 P) OJ No L 119, 15 . 5 . 1979 , p . 1 . (&lt;) OJ No L 192, 30 . 7 . 1977, p . .5 . ( «) OJ No L 1 1 5 , 27 . 4 . 1 978 , p . 6 . (0) OJ No L 119, 15 . 5 . 1979 , p . 5 . ( 7) OJ No L 192, 30 . 7 . 1977, p . 3 . (8) OJ No L I 1 5 , 27 . 4 . 1 978 , p . 3 . (') OJ No L 1 19 , 15 . 5 . 1979 , p . 3 . ( I0 ) OJ No L 192, 30 . 7 . 1977 , p . 7 . (") OJ No L 115, 27 . 4 . 1978 , p . 8 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ('*') OJ No L 336, 29 . 12 . 1979, p . 7 . No L 105/6 Official Journal of the European Communities 16 . 4. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1981 . For the Council The President D. F. van der MEI 16 . 4 . 81 Official Journal of the European Communities No L 105/7 ANNEX Country Quantity 1 . Skimmed-milk powder Annex to :  Regulation (EEC) No 1767/77 cancelled : YEMEN PDR amended : GUINEA WFP 900 tonnes becomes 450 tonnes 27 000 tonnes becomes 28 100 tonnes  Regulation (EEC) No 828 /78 cancelled : ANTIGUA THE CONGO SUDAN YEMEN PDR amended : WFP Reserve 20 000 tonnes becomes 26 375 tonnes 4 639 tonnes  Regulation (EEC) No 938/79 cancelled : GUINEA BISSAU MAURITIUS amended : WFP (') Reserve 30 000 tonnes becomes 39 514 tonnes 19 775 tonnes becomes 11 561 tonnes 2. Butteroil Annex to :  Regulation (EEC) No 1769/77 cancelled : YEMEN PDR amended : Reserve 2 460 tonnes becomes 3 160 tonnes  Regulation (EEC) No 831 /78 cancelled : THE CONGO YEMEN PDR amended : Reserve 1 440 tonnes becomes 2 040 tonnes (') Including 1 500 tonnes as emergency aid to Somalia .